Judge MORGAN, C. H., II
(concurring):
While I join unreservedly in the lead opinion’s conclusions with respect to the ineffective assistance of counsel claim, I deem it essential to discuss an error committed by trial defense counsel which comes closer— much closer — to breasting the high thresholds of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) and Lockhart v.Fretwell, 506 U.S. 364, 113 S.Ct. 838,122 L.Ed.2d 180 (1993).
The Fifth Amendment to the Constitution expressly withholds the right to a grand jury indictment in those cases “arising in the land or naval forces, or in the Militia.” Since Ex *624parte Milligan, 4 Wall. 2, 71 U.S. 2,18 L.Ed. 281 (1866), this specific exception has been assumed to extend to the right to trial by a petit jury guaranteed in the Sixth Amendment. Ex parte Quirin, 317 U.S. 1, 40, 63 S.Ct. 2, 16-17, 87 L.Ed. 3 (1942) (“we must conclude that § 2 of Article III and the Fifth and Sixth Amendments cannot be taken to have extended the right to demand a jury to trials by a military commission”). See also United States v. McClain, 22 M.J. 124, 128 (C.M.A.1986) (courts-martial have never been considered subject to the jury-trial demands of the Constitution).
Recognition of this limitation may have motivated, in part, the coordinate decision by our first Continental Congress to withhold from courts-martial jurisdiction over capital offenses which were not uniquely military. These were to be tried in civilian courts. American Articles of War of 1776, Section X, Art. 1, reprinted in W. Winthrop, Military Law and Precedents 964-65 (reprint 2d ed.1920). Congress’ undeclared preference for the procedural and substantive benefits state criminal jurisdictions afforded a soldier or sailor accused of a capital crime in peacetime carried over through 1916 when Congress conferred jurisdiction on military courts over certain common-law felonies. Notably, murder and rape committed within the continental United States during peacetime were excepted. See discussion, Loving v. United States,—U.S.-, 116 S.Ct. 1737, 135 L.Ed.2d 36 (1996). It was not until passage of the Uniform Code of Military Justice in 1950 that Congress granted undifferentiated jurisdiction over non-military capital crimes to courts-martial. Id.
The ebb and flow of courts-martial jurisdiction over common law crimes reflected the dynamic tension between the exigencies of administering justice in the military context, recognized by the drafters of the Constitution, and the notion that a citizen-soldier ought to be afforded the full panoply of rights available consistent with the limitations of military service. In the Supreme Court, as well, the balance was struck on first one side, and then the other. Compare O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969) (military jurisdiction restricted to service connected crimes “lest [the military exemption in the Fifth Amendment] be expanded to deprive every member of the armed services of the benefits of an indictment by a grand jury and a trial by a jury of his peers”); United States ex rel. Toth v. Quarles, 350 U.S. 11, 23, 76 S.Ct. 1, 8, 100 L.Ed. 8 (1955) (courts-martial to be limited to least possible power adequate to the end proposed) with Solorio v. United States, 483 U.S. 435, 107 S.Ct. 2924, 97 L.Ed.2d 364 (1987) (overruling O’Callahan on basis that Article I, § 8, cl. 14, confers on Congress the “delicate task of balancing the rights of servicemen against the needs of the military”).
The foregoing historic discussion of the treatment of common law felonies in the military is critical to understanding the gravity of appellant’s counsel’s mistake. After all, the heart of the objection of those favoring limitation of court-martial jurisdiction was the absence of a guarantee of a trial by jury in courts-martial, a right “central to our constitutional scheme of justice” which “should not be lightly abrogated.” Solorio, 483 U.S. at 456, 107 S.Ct. at 2936 (Marshall, J., dissenting). It is particularly ironic, therefore, that by virtue of the procedures peculiar to capital cases under the UCMJ and the decision of his convening authority, appellant found himself, initially, with two of the most important attributes of a common law petit jury — namely, 12 members and the necessity for a unanimous vote. The requirement for unanimity unmistakably manifests a legislative desire to afford every practicable benefit to an accused in capital cases. Convictions otherwise require only a two-thirds majority. See Article 52, UCMJ, 10 U.S.C. § 852.
But if unanimity were a feature of the statutory scheme of the UCMJ respecting capital cases which appellant could not, even voluntarily, forsake, the initial appointment of 13 officers and enlisted people to appellant’s court was a boon which could be squandered, and was. Alone among all criminal jurisdictions in the United States, a member of the armed forces may be sentenced to death by a “jury” of as few as 5 people without offending the Constitution. Article *62516, UCMJ, 10 U.S.C. § 816.1 That the convening authority was not required to appoint as many people to the court as he did hardly relieves defense counsel from the obligation, within the limits of the prescriptions of the UCMJ and the Rules for Courts-Martial, to preserve that benefit for their client. In this respect, at least, counsel for appellant faltered.
From the beginning of the trial it was plain that a felony murder conviction was a foregone conclusion.2 Indeed, but for the prohibition of a guilty plea in capital cases, appellant would have pled guilty to felony murder. Still, to avoid the death penalty, counsel required only one dissenting vote at any of three critical junctures: the vote on the finding as to felony murder; the vote on the aggravating factors; and the vote on the death sentence. With that simple strategic objective in mind, it confounds reason to understand how defense counsel could have acquiesced in, much less actively contributed to, relieving the prosecution of the obligation to persuade 5 of the 13 people to vote in favor of death as to each of the three critical issues. Yet that is exactly what happened.
The court-martial panel began with 13 members. Trial defense counsel successfully challenged three members for cause,3 and the prosecutor exercised a peremptory challenge. Astonishingly, appellant’s counsel also exercised a peremptory challenge, thereby accounting, single-handedly, for four of the five members ultimately excused. Only one of these four members had given the slightest indication that he was fixed on the death penalty.
Little mathematical sophistication is required to appreciate the profound impact in this case of reducing the court-martial panel size. To use a simple metaphor — if appellant’s only chance to escape the death penalty comes from his being dealt the ace of hearts from a deck of 52 playing cards, would he prefer to be dealt 13 cards, or 8? If he had been made to understand the algorithm of his trial court in those terms, would he have consented to his counsel’s connivance in reducing the number of cards he was dealt?
People are not playing cards, of course. Human behavior is more complex, and there is a chance that no “ace of hearts” existed in the entire military community who would have voted against the death penalty, much less among the challenged five members.4 *626But why take a chance and reject a draw that may turn out to be that ace? Simple arithmetic tells us that the chances of finding such a person improve linearly with each additional individual placed into a pool. Each challenge of an individual “spots” the prosecution a vote, and becomes in essence, a vote for death. Instead of having to convince 13 people that appellant deserved death in three different votes, the government only had to convince 8, a considerably simplified task.5
Identifying members “hostile” to your cause is more art than science. The most skillful trial practitioner will concede that an exacting voir dire may at best give counsel a hunch, no more, of a given individual’s predispositions or biases. A flourishing cottage industiy among the civilian bar has sprung into existence in which psychologists and sociologists help trial attorneys pick jurors based upon profiles established according to age, ethnic groups, education, family background, and a host of other factors thought to be predictors of biases and proclivities. Challenging a prospective juror on this basis may be good enough where the excused member will be replaced by another, possibly more sympathetic, candidate. But where there is no replacement standing by, if there is even a 1 percent chance that a given individual will vote for life, there is everything (literally) to gain and nothing to lose by retaining that person on the court.
In recent years, the Supreme Court has recognized that there are constitutional implications which attach to the attributes of the traditional common law jury, and that variation of the number of jurors, or the requirement for unanimity, may be such as to vitiate the guarantees of the Fifth and Sixth Amendments. Compare Williams v. Florida, 399 U.S. 78, 90 S.Ct. 1893, 26 L.Ed.2d 446 (1970) (six-person jury, unanimous verdict, constitutionally sufficient for non-capital cases) with Ballew v. Georgia, 435 U.S. 223, 98 S.Ct. 1029, 55 L.Ed.2d 234 (1978) (five-person, unanimous verdict, for misdemeanor cases, unconstitutional). See also Burch v. Louisiana, 441 U.S. 130, 99 S.Ct. 1623, 60 L.Ed.2d 96 (1979) (less than unanimous verdict of six-member jury for non-petty cases impermissible); Apodaca v. Oregon, 406 U.S. 404, 92 S.Ct. 1628, 32 L.Ed.2d 184 (1972) (upholding state statute providing for conviction for non-capital offenses by 10-to-2 majority); Spaziano v. Florida, 468 U.S. 447, 104 S.Ct. 3154, 82 L.Ed.2d 340 (1984) (no constitutional entitlement to conclusive determination of capital sentence by jury). Jury and group dynamic studies were an important component informing the holdings in Williams and Bal-lew. Particularly in the latter, the Supreme Court seemed to accept certain statistical conclusions strengthening the playing card analogy. Important among these conclusions was that, as jury size diminished, the reliability of the verdict suffered, and the risk of convicting an innocent person rose. Ballew, 435 U.S. at 234, 98 S.Ct. at 1036. See Friedman, Trial by Jury: Criteria for Convictions, Jury Size and Type I and Type II Errors, 26-2 Am. stat. 21 (Apr.1972); Nagel & Neef, Deductive Modeling to Determine an Optimum Jury Size and Fraction Required to Convict, 1975 Wash. U.L.Q. 933. The obverse is also true — the risk of not convicting a guilty person increases with the size of the panel. Id. Another study concluded that the smaller the group, the less likely it is to overcome the biases of its members. Lempert, Uncovering “Nondis-cemible” Differences: Empirical Research and the Jury-Size Cases, 73 Mich. L.Rev. 643 (1975).
Other studies relied upon in Ballew revealed that the verdicts of jury deliberations in criminal cases will vary as juries become smaller, and that the variance amounts to an imbalance to the detriment of one side — the *627defense. Juries in criminal cases generally “hang” with only one or two jurors holding out for the defense. The larger the jury pool, the more likely it is to harbor the one or two dissenting votes. Remarkably, a minority viewpoint held by 10 percent of the population (such as a strong moral aversion to the death penalty, perhaps?) has only a 28.2 percent chance of going unrepresented in a 12-member jury, but more than half of 6-member juries could be expected to have no representative of that view at all. See generally Ballew, 435 U.S. at 234-36, 98 5. Ct. at 1036-37. The studies point ineluctably to one conclusion: for defendants in criminal cases, particularly capital trials, so long as unanimity is required, more is always better.
I cannot conceive, therefore, of any single thing appellant’s counsel could have done more damaging to appellant’s chances to escape the death penalty than to abet the diminution of his court-martial panel. Certainly, this blunder exceeds by an order of magnitude any errors in choosing not to present more of appellant’s psychosocial history.6
Yet I conclude that it does not meet the Strickland — Lockhart standard. Counsel’s performance in slashing his “jury” from 13 to 8 was deficient, no doubt. What’s more, there can be no question but that the sacrifice of even one opportunity to get a “no” vote on any of the three votes requisite to a capital sentence prejudiced the appellant, even though, of course, we shall never know if any of the five challenged members might have supplied that invaluable dissenting vote. We do know, however, that even if all five had voted as did the remaining eight, appellant would be in no worse position than he is today.
If, in the harsh glare of hindsight, counsel’s error is magnified, it is nevertheless understandable. From time immemorial fledgling judge advocates are taught about the “numbers game,” a feature of criminal jurisprudence unique to the military justice system because only a two-thirds majority suffices to convict in all but capital cases. Thus, goes the folklore, a panel of five members optimizes the situation for an accused, because the necessity to round to the nearest member imposes a correspondingly greater burden of 80 percent (4 of 5 are needed to convict) on the prosecution. Correspondingly, any number divisible by 3 is optimal for the prosecution because it means it must get no more than the precise two-thirds needed for a conviction. Bounded by these ambient constraints, counsel for both sides straggle to eliminate from a court-martial panel those individuals they believe are least sympathetic to their cause while simultaneously arriving at an overall number which maximizes the chances for their respective client. Within this jurisprudential subculture, stereotyping and normative judgments run wild. First sergeants and squadron commanders are bad news for defendants. The more senior a member, the more inclined to convict. The better educated a member, the more likely to be receptive to the adverse social or economic circumstances of an accused. None of these generalities are airtight, nor, to my knowledge, is there even any empirical evidence supporting them. But they do reflect the conventional wisdom of the military bar. The problem in this case is that appellant’s military counsel applied the common paradigm to an uncommon situation. With the requirement of unanimity, everything changes.
Similarly, in civilian practice, voir dire serves to identify, and thence to eliminate by challenge, potential adverse jurors from a large venire. But a critical distinction is that those members challenged off are replaced. A defendant considering challenging a juror can be assured that the decision to do so will not correspondingly reduce the size of his jury.
Considering the background, experience, and framing of both the civilian and the military practitioners in appellant’s corner, it was “natural” to go through a spirited voir *628dire followed by a challenge process familiar to both sides. But in the peculiar circumstances of capital procedure under the UCMJ, this process not only did their client no good, but manifestly had the potential to do much harm.
The seminal case of Strickland established a deceptively straightforward test for determining whether a defendant was afforded effective assistance of counsel. Appellant must show first that his counsel’s performance was deficient — so bad that counsel was not functioning as the counsel guaranteed by the Sixth Amendment. Strickland, 466 U.S. at 687, 104 S.Ct. at 2064. Second, the deficiencies of counsel must be so serious as to deprive appellant of a fair trial, “a trial whose result is reliable.” Id. See also United States v. Ingham, 42 M.J. 218, 223 (1995), cert, denied,—U.S.-, 116 S.Ct. 745,133 L.Ed.2d 693 (1996). Lockhart served notice as to just how bad counsel’s performance had to be, and how serious the prejudice. It was insufficient even to show that a mistake might have been outcome-determinative. More was demanded of appellate courts, who must look to whether “the result of the proceeding was fundamentally unfair or unreliable____” Lockhart, 506 U.S. at 369, 113 S.Ct. at 842.
Even though counsel’s actions carried the potential to imperil his cause, no constitutional or statutory entitlement was sacrificed. Instead, counsel drained a pool of 13 members down to 8, knowing all the while there was only a dim prospect that the challenge process would reduce the panel below the statutoiy minimum of 5 members. Until that happened, challenged members would leave an empty seat in the courtroom, one less individual for the prosecution to worry about. By contrast, counsel’s error in Lock-hart was not only prejudicial in the abstract, but in actuality. Even so, it did not meet the Supreme Court’s test of ineffectiveness. Unlike the situation in Lockhart, I cannot say with any certainty that counsel’s performance was even outcome-determinative, and can only speculate whether any of the absent 5 members might have proven to be the precious ace. Neither do I think the acts or omissions on counsel’s part “were outside the wide range of professionally competent assistance.” 7 Certainly counsel’s failure to grasp the possibly decisive benefit to their client of a larger pool of members looms large, but it falls well short of the error made by counsel in Lockhart. I conclude, therefore, that counsel’s performance, while deficient, was not so egregiously so as to entitle appellant to a new trial.

. Interestingly, the Articles of War of 1776, article 1, Section XIV, declared that any general court-martial “shall not consist of less than thirteen commissioned officers.” W. Winthrop, Military Law and Precedents 967 (reprint 2d ed.1920). This requirement yielded to the exigencies of the post-Revolutionary War Army, wherein there were remote outposts with but a few officers, and only approximately 50 officers in the entire Army. Allred, Rocks and Shoals in a Sea of Otherwise Deep Commitment: General Court-Martial Size and Voting Requirements, XXXV Naval Law Review 153, 163 (Spring 1986). Article 1 of the American Articles of 1786 permitted general courts-martial to "consist of any number of commissioned officers from 5 to 13 inclusively; but they shall not consist of less than 13, where that number can be convened without manifest injury to the service." Winthrop, id. at 972. (Emphasis added.)


. I make this declaration mindful that it is made with the crystal clarity which only hindsight can afford. However, in their affidavits, defense counsel acknowledge this to have been their assessment as well. “Mr. Trapp and I decided shortly after he entered the case that the prosecution's evidence against Senior Airman Simoy was overwhelming and that we would certainly be presenting a sentencing case.” Affidavit of Major Bernard E. Doyle, Jr., 13 February 1995. Since we evaluate counsel’s performance on the basis of their own strategic judgments formed at the time, we may safely assume that the pivotal issue for appellant, indeed the only issue, was whether he received life, or death.


. Of these, only one, MSgt Bowdren, expressed any clear presentiment in favor of the death penalty, declaring he would "automatically vote for capital punishment without regard to the evidence.” Notwithstanding this clear indication of a fundamental lack of the judicial temperament required for court-members by Article 25, UCMJ, 10 U.S.C. § 825, trial defense counsel made no effort to have the convening authority name a replacement. Both of the other challenges for cause related to knowledge about the crime or the crime scene, and not any particular disposition as to the death penalty. Since counsel understood that the conviction was a foregone conclusion, and neither of the two members challenged betrayed any unfavorable inclinations with respect to the death penalty, the challenges for cause defy rational explanation.


. Our dissenting brethren are eloquent proof of the existence of officers who, although not inal-terably opposed to the death penalty, nevertheless believe that appellant does not deserve it.


. It is an article of faith among the military defense bar that senior officers may have sufficient force of personality and inherent authority of rank to sway wavering members to their side, which may account for trial defense counsel’s use of the peremptory challenge to eliminate the senior member after a challenge for cause failed. Compelling advocacy cuts both ways, of course, but it is also an article of faith that senior officers are disposed toward the prosecution. However, jury studies suggest that the effect of such biases is magnified the smaller the jury. They also reveal that those representing a "minority” viewpoint in a panel are more likely to be found the larger the juiy panel, and are more likely to stick to their guns. See discussion, infra.


. Scrutiny of appellant’s family background and psychological profile was freighted with grave peril. I agree with the lead opinion’s conclusion that, had trial defense counsel embarked on such a project, we would be examining the issue of ineffective assistance of counsel from the other side of the magnifying lens, from whence it would have loomed much larger.


. The arithmetic implication of what was going on with the court panel size was obviously lost on the prosecutor as well, who stoutly resisted all challenges, with the lone exception of MSgt Bow-dren. Like the rest of the trial attorneys in this case, he operated from a familiar, but wholly inapplicable, methodology. Neither did this issue receive any attention from appellate defense counsel, despite the invitation of this Court at oral argument.